Opinion filed March 30, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00072-CR
                                             ___________

                           DANNY REED DIKE, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                          On Appeal from the 350th District Court
                                  Taylor County, Texas
                              Trial Court Cause No. 12694-D

                           MEMORANDUM OPINION
        Appellant, Danny Reed Dike, has filed a motion to dismiss this appeal. In the
motion, Appellant acknowledges that he waived his right to appeal and states that
this appeal should be dismissed. The motion is signed by both Appellant and his
counsel in accordance with TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


March 30, 2018                                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.